

117 HR 843 IH: To amend the Commodity Credit Corporation Charter Act to raise the borrowing limit of the Commodity Credit Corporation.
U.S. House of Representatives
2021-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 843IN THE HOUSE OF REPRESENTATIVESFebruary 4, 2021Mr. Austin Scott of Georgia (for himself, Mr. Bishop of Georgia, Ms. Pingree, Mr. Allen, Mr. Kelly of Mississippi, Mr. Crawford, Mr. Rouzer, and Mr. Carter of Georgia) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Commodity Credit Corporation Charter Act to raise the borrowing limit of the Commodity Credit Corporation.1.Raising the borrowing limit of the Commodity Credit CorporationSection 4(i) of the Commodity Credit Corporation Charter Act (15 U.S.C. 714b(i)) is amended by striking $30,000,000,000 and inserting $68,000,000,000. 